           Case 1:19-cr-00402-CJN Document 1 Filed 12/06/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term
                               Grand Jury Sworn in on July 8,2019

UNITED STATES OF AMERICA                               CRIMINAL NO.

                v                                      VIOLATIONS:

 SONIA TABIZADA,                                       18   u.s.c. $247@)(2)
                                                       (Threat to Obstruct Religious Exercise)
                        Defendant
                                                       18 U.S.C. $ 8aa(e)
                                                       (Transmitting Bomb Threat in Interstate
                                                       Commerce)


                                         INDICTMENT

The Grand Jury charges that:

          Unless otherwise indicated, at all times relevant to this Indictment:

                                          Background

       1. Georgetown Visitation Preparatory School is a private, all-girls school located in the

District of Columbia. Visitation Prep is owned and operated by the Roman Catholic Church.

The school's campus includes a chapel where it holds mass and other religious services, and it

teaches religious courses as part of its curriculum. Approximately 500 female students attend

Visitation Prep in grades 9-12.

       2. Onor about May 13, 2019, Visitation Prep announced that it would begin to publish

information about same-sex weddings in its alumni magazine. The school's president emeritus,

M.B., sent a letter to school alumni announcing the school's decision. A copy of the letter was

published on or about May 13,2019, in the Washington Post.
            Case 1:19-cr-00402-CJN Document 1 Filed 12/06/19 Page 2 of 4



       3. The defendant, SONIA TABIZADA, lived in Southern California, where she learned

of Visitation Prep's decision to publish same-sex marriage announcements

       4. On or about May 15, 2019, at approximately 5:14 a.m., SONIA TABIZADA called

Visitation Prep and left a voice message. The message stated:

               This message is for [M.B.], who calls herself a nun, and is straight
               from hell, and is going to hell - she's seducing innocent eyes.
               She's not helping the cause of Jesus. She's accepting sinners -
               they have to be separate. Hey motherfx*kers, I'm going to bum
               that fx*king church, I'm going to bomb it, bitch! I'm going to
               fx*king kill you guys. I'm going to send my fx*king soldiers,
               motherfx*kers. Remove the ff*king gay motherft*kers from your
               magazine or I'm going to fx*king kill your kids. That's a promise.

       5. On or about May 15,2019, at approximately 5:15 a.m., SONIA TABIZADA called

Visitation Prep and left   a   voice message. The message stated

               What kind of pervert priests do you guys have running the show?
               Nobody cares for those girls? You're crushing the innocent,
               motherftsking asshole. I'm gonna fx*king blow up the school and
               call it a mission from God. You guys are going to get terrorism
               within your fx*king school, motherfr*ker. And you're going to be
               guilty. And I wamed you!

                                             COUNT ONE
                (Obstructing Religious Exercise by Threat: 18 U.S.C. 5 247@)(2))

       6.   Paragraphs 1 to 5 of this Indictment are incorporated here by reference.

       7.   On or about May 15,2019, between approximately 5:14 and 5:17 a.m. Eastem Time,

the defendant, SONIA TABIZADA, through the use of a telephone, placed at least two calls

from Califomia and left at least two voice mail messages for Georgetown Visitation Prep in the

District of Columbia, and intentionally obstructed and attempted to obstruct, by threat of force,

including by threat of force against religious real property, the enjoyment of a person's free

                                                                                             acts
exercise of religious beliefs. The offense was in and affects interstate commerce, and these

                                                   2
              Case 1:19-cr-00402-CJN Document 1 Filed 12/06/19 Page 3 of 4



included SONIA TABIZADA threatening the use of fire and explosives. All in violation            of

Title   18, United States Code, Section 2a7@)(2) and (d)(3).


                                            COUNT TWO
              (Transmitting Bomb Threats in Interstate Commerce: l8 U.S.C. $ 8aa(e))

         8. Paragraphs I to 5 of this Indictment are incorporated   here by reference.

         9.   On or about May 15,2019, between approximately 5:14 and 5:17 a.m. Eastern Time,

the defendant, SONIA TABIZADA, through the use of a telephone, placed at least two calls

from California, and left at least two voice mail messages for Georgetown Visitation Prep in the

District of Columbia, and willfully threatened to kill, injure, and intimidate nuns and other

officials at Georgetown Visitation Prep and to unlawfully damage or destroy a building by means

of fire and an explosive device. Specifically, SONIA TABIZADA stated that she would

'obomb" and "burn" Georgetown Visitation Prep and that she was "going to       ff*king kill you

guys." All in violation of Title   18, United States Code, Section 844(e).


                                                       A TRUE BILL



                                                       FOREPERSON OF THE GRAND JURY




                     v
         JESSIE K. LIU
         United States Attomey
         District of Columbia

         ERIC DRIEBAND
         Assistant Attomey General
         Civil Rights Division

                                                   a
                                                   J
        Case 1:19-cr-00402-CJN Document 1 Filed 12/06/19 Page 4 of 4




                              UNITED STATES DISTRICT COURT
                                  DISTRICT O['COLUMBIA


UNITED STATES OF AMERICA                        )
                                                )
v                                               )       CRIMINAL NO.
                                                )
SONIA TABIZADA                                  )
                                                )


                CT&TIFICATP, OF THE ASSISTANT ATTOR.NEY GENERAL

        I, Eric S. Dreiband, hereby certify that in my judgmcnt, prosecution by the United States

of Sonia Tabizadafor violations of Title 18, United States Code, $ 247, onor about May         15,

2019, is in the public interest and is necessary to secure substantial justice. This certification is

made pursuant to,Title 18, United States Code , $ 247(e).

         -         4rr
       Signed   this{:9   day of November,20l9.




                                                      . Dreiband
                                               Assistant Attomey General
                                               Civil Rights Division
